Title: From Thomas Jefferson to Giacomo Raggi, 3 October 1821
From: Jefferson, Thomas
To: Raggi, Giacomo


Sir
Monticello.
Oct. 3. 21.
I have just recieved a letter from mr Appleton dated Leghorn July 7. informing me he had recieved the money remitted him on your account for Madame Raggi, and I have the painful office of announcing to you his further information that on writing to a friend at Carrara he found that she had died three months before that. some of her friends applied for the money, but considering it as yours he thought it his duty to refuse it, until he recieves your further orders. I sincerely condole with you on this affliction, but it is from the hand of providence, to which we must all bow with resignation. I shall set out early tomorrow morning for Bedford where my stay is somewhat uncertain. when I return I shall be ready to transmit any orders you may wish to send to Carrara, in the mean time I salute you with my best wishes.Th: JeffersonP.S. Mr Appleton says not a word of Michael Raggi.